DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23, 25-26, 28, 31-32, 40-41, 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tozzi (U.S. Pub. No. 2005/0149021 A1, hereinafter “Tozzi”) in view of Bradbury et al. (U.S. Pub. No. 2002/0007294 A1, hereinafter “Bradbury”). 


    PNG
    media_image1.png
    262
    445
    media_image1.png
    Greyscale

Regarding claim 25, wherein the healthy spine portion of the patient is a portion of the patient’s cervical spine (see Figs. 11-12, see para. [0041] “cervical vertebrae”).
Regarding claim 31, wherein the spinal implant comprises a total artificial spinous process (spino)-laminar prosthesis (TASP-LP) (see Figs. 11-12, see para. [0041]).
Regarding claim 40, wherein the spinal implant is a Thoracic or Lumbar implant (see para. [0044] “applied to the thoracic and lumbar spine”), and the spinal implant is coupled to the natural spine of the patient via screws that are not pedicle screws (see para. [0040] “lateral mass fixation”). 
Regarding claim 41, wherein the method is used in conjunction with performing a laminectomy, and wherein the spinal implant is coupled to the natural spine of the patient after the laminectomy (see para. [0005] “restore vertebral anatomy at the time of laminectomy”, see also Fig. 11).
Regarding claim 44, wherein the spinal implant is coupled to the natural spine of the patient via screws that are not pedicle screws (see para. [0040] “lateral mass fixation”).
Tozzi discloses performing a laminectomy and implanting a spinal implant designed to mimic and restore normal human spinal anatomy, based on the interview with the applicant on July 16, 2020, the portion of the spine being removed is the lamina and is considered to be a healthy spine portion. Tozzi fails to explicitly disclose, regarding claim 21, wherein the implant is formed by first, measuring dimensions and geometry of a healthy spine portion of a patient; second, generating a 3-dimensional computer rendition of the healthy spine portion of the patient; and forming the implant using the 3-dimensional computer rendition of the healthy spine portion of the patient; and regarding claim 23, wherein the spinal implant has an overall shape, a height, a width, an orientation, and an angulation of the healthy spine portion using the 3-dimensional computer rendition of the healthy spine portion of the patient; regarding claim 26, wherein the spinal implant is formed to have the same shape as the healthy spine portion; regarding claim 28, wherein the method uses magnetic resonance imaging (MRI) or computerized tomography (CT) imaging techniques to measure dimensions and geometry of the healthy spine portion of the patient; regarding claim 32, wherein measuring dimensions and geometry of the healthy spine portion comprises measuring an overall shape, a height, a width, an orientation, and an angulation of the healthy spine portion of the patient; regarding claim 40, wherein spinal implant has the same slope and angulation of portions of a left side of the patient’s Thoracic or Lumbar spine and a right side of the patient’s Thoracic or Lumbar spine.
Bradbury discloses a system and method for rapidly customizing and manufacturing biomedical devices (see ABSTRACT, see also para. [0014]) such as a bone implant (see para. [0007]), wherein patient data from an MRI or CT scan is used (see para. [0019], see also para. [0052]), wherein a multi-dimensional model is created using the patient data (see para. [0024], see also para. [0053]), and an implant is manufactured that matches the patient’s body (see para. [0051], see also para. [0056]), wherein the model and implant are of existing bone structure in the patient’s body and will be a replacement part (see para. [0024]) in order to provide an implant with superior dimensional matching to the patient’s body that is anatomically accurate, providing an optimal fit with the patient’s anatomy to promote healing (see para. [0051]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Tozzi to include measuring dimensions and geometry of the spine portion to be removed during the laminectomy; and generating a 3-dimensional computer rendition of the spine portion to be removed during the laminectomy and forming the implant using the 3-dimensional computer rendition of the spine portion of the patient to match the overall shape, a height, a width, an orientation, angulation and slope of the patient’s lamina in view of Bradbury in order to provide an implant with superior dimensional matching to the patient’s body that is anatomically accurate, providing an optimal fit with the patient’s anatomy to promote healing. It is again noted that since the Applicant explained that the lamina removed during laminectomy surgery is considered to be a healthy spine portion, that the model and implant created in Tozzi in view of Bradbury would be of a lamina being removed during laminectomy and therefore considered a healthy spine portion. 

Allowable Subject Matter
Claim(s) 24, 34-37, 45 and 46 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 22, and 42-43 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  a method of physically forming a spinal implant from a 3-dimensional computer rendition of a healthy spine portion and: regarding claim 22, attaching the spinal implant to the patient’s spine via one or more translaminar or facet screws; and regarding claim 45, wherein the spinal implant is coupled to the natural spine of the patient via one or more translaminar or facet screws; and regarding claim 46, further comprising: performing a laminectomy of the healthy spine portion prior to attaching the spinal implant to the patient’s spine via one or more translaminar or facet screws. 
Tozzi (U.S. Pub. No. 2005/0149021 A1) discloses a spinal implant that is attached via lateral mass screws, pedicle screws, or sublaminar hooks; however fails to explicitly disclose regarding claims 22, and 45-46, attaching or coupling the implant via one or more translaminar or facet screws and a reasonable combination could not be made to modify the implant to be attached via translaminar or facet screws. 
Mac-Thiong (U.S. Pub. No. 2011/0270397 A1) discloses a spinal covering device that is attached via attachment means to adjacent  spinous processes and lateral attachments such as to lamina facets, transverse processes, articulating processes or the like and the attachment means is in a particular embodiment can include surgical wires, staples, pins, screws or the like; however fails to explicitly disclose regarding claims 22, and 45-46, attaching or coupling the implant via one or more translaminar or facet screws and a reasonable combination could not be made to modify the implant to be attached via translaminar or facet screws.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
The Applicant asserts that claim 21 requires measuring, generating, physically forming, and coupling steps all related to a healthy spine portion and that Tozzi does not teach, and that Bradbury fails to teach performing each of these steps on the same healthy spine portion. 
The Office respectfully disagrees. In response to Applicant's piecemeal analysis of the references, one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. As set forth above, Tozzi discloses performing a laminectomy and implanting a spinal implant designed to mimic and restore normal human spinal anatomy, based on the interview with the applicant on July 16, 2020, the portion of the spine being removed is the lamina and is considered to be a healthy spine portion. Bradbury discloses a system and method for rapidly customizing and manufacturing biomedical devices (see ABSTRACT, see also para. [0014]) such as a bone implant (see para. [0007]), wherein patient data from an MRI or CT scan is used (see para. [0019], see also para. [0052]), wherein a multi-dimensional model is created using the patient data (see para. [0024], see also para. [0053]), and an implant is manufactured that matches the patient’s body (see para. [0051], see also para. [0056]), wherein the model and implant are of existing bone structure in the patient’s body and will be a replacement part (see para. [0024]) in order to provide an implant with superior dimensional matching to the patient’s body that is anatomically accurate, providing an optimal fit with the patient’s anatomy to promote healing (see para. [0051]). Therefore the combination of Tozzi in view of Bradbury would disclose, measuring, generating, physically forming, and coupling steps all related to a healthy spine portion.
The Applicant asserts that claims 40 and 44 require the implant to be coupled by screws that are not pedicle screws, which is not taught by Tozzi since Tozzi discloses “The device is secured via lateral mass fixation but, pending FDA approval, will ultimately be transfixed vial pedicle screws” and therefore only explicitly mentions pedicle screws. 
The Office respectfully disagrees. Tozzi discloses the implant has apertures and receives fastener elements (24) which are shown in Fig. 11 as screws, Tozzi further discloses that the fastener elements (24) are placed through the apertures into the bone of the lateral mass (see para. [0041]), therefore Tozzi discloses that the implant to be coupled by screws that are not pedicle screws e.g. lateral mass screws. In addition it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773